Almand, Justice,
dissenting. I cannot agree to the conclusion of the majority that the rule of practice provided in the Act of 1957 (Ga. L. 1957, pp. 224, 234; Code Arm. § 6-919) that permits two or more persons who are defendants or plaintiffs in an action to file joint bills of exceptions by judicial construction permits a single defendant in a criminal case to file a single bill of exceptions to two separate convictions. The 1957 rule relates only to situations where there are two or more plaintiffs or defendants in one action and does not relate to situations where there is one person who is a party to two different actions. This court in Dickey v. State, 101 Ga. 572 (28 SE 980) (a full-bench decision) held that there was no authority of law for a single defendant to file one bill of exceptions to review his convictions on two separate accusations. The Court of Appeals in Dempsey v. State, 103 Ga. App. 354 (119 SE2d 298) followed this case and this court denied an application for certiorari. (See 103 Ga. App. 893). The 1957 rule in no way alters the decision in Dickey v. State, 101 Ga. 572, supra.
It also seems that Section 5 of the 1957 rule (Ga. L. 1957, p. 234; Code Ann. § 6-919) applies only to civil actions in that the rule refers to “motions in arrest, motions to set aside, and *329motions for judgment notwithstanding the verdict” and consolidation of cases, and these generally have application only to civil cases.
Though it may be an anomaly that two or more parties in an action can file a joint bill of exceptions, but one defendant in two separate criminal cases cannot file one bill of exceptions assigning error on convictions in two separate cases, the correction of this defect is for the legislature and not for this court.